Judgment reversed accordingly.
iCr” Q,uere ? whether even written evidence of such design nation of, the limits by the grantor, such as his letters, &c., previous to the conveyance, would be admissible evidence, in such an action of covenant, under such circumstances? and whether, if such designation were the mistake or fraud of the grantor, the remedy of the grantee would not be in equity, or an action on the case ? If so, it would seem to follow that a subsequent grantee of the first grantee, could have no remedy against the grantor, either at law or in equity, upon such eviction, as such a cause of action could not run with the land, by virtue of the covenants of seisin and quiet enjoyment, the premises evicted of. not being in fact conveyed by the deed.